UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6359


MARK ALLEN WYNN,
                                                Plaintiff - Appellant,

          versus

CORRECTIONAL OFFICER MUNDO; NORTH CAROLINA
DEPARTMENT    OF    CORRECTIONS;    ALBEMARLE
CORRECTIONAL     INSTITUTION;    CORRECTIONAL
OFFICER HONBARRIER; CORRECTIONAL OFFICER
BRUTON;    CORRECTIONAL     OFFICER    SMITH;
CORRECTIONAL OFFICER CAVINESS; CORRECTIONAL
OFFICER EUDY; SERGEANT CHESTNUT; SERGEANT
PORTER; LIEUTENANT FLETCHER,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Middle
District to North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CA-04-365-FWB)


Submitted:   August 25, 2005             Decided:   September 1, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Allen Wynn, Appellant Pro Se. Elizabeth F. Parsons, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mark   Allen   Wynn   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.                See Wynn v.

Correctional Officer Mundo, No. CA-04-365-FWB (M.D.N.C. Feb. 7,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.              Wynn’s

motion for appointment of counsel is denied.



                                                                 AFFIRMED




                                  - 2 -